                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                    Jun 24, 2021
                                                                          SEAN F. MCAVOY, CLERK
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,                      No. 4:21-CR-06012-SAB-1
 8
 9                       Plaintiff,                 ORDER GRANTING
10                                                  DEFENDANT’S MOTION TO
                         v.                         MODIFY RELEASE CONDITIONS
11                                                  AND AMENDING RELEASE
12   CODY ALLEN EASTERDAY,                          CONDITION #9
13                       Defendant.                 MOTION GRANTED
14                                                    (ECF No. 20)
15
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
16
     ECF No. 20. Defendant recites in his motion that neither the United States nor
17
     U.S. Probation oppose this request.
18
           Specifically, Defendant is requesting to travel to Oregon to meet with his
19
     bankruptcy attorney.
20
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
21
     No. 20, is GRANTED. Defendant is permitted to travel to Portland, Oregon on
22
     June 28, 2021, returning to the State of Washington on the same day. Prior to
23
     departure, Defendant shall provide Pretrial Services with his bankruptcy attorney’s
24
     address and a phone number where he can be contacted at any time.
25
           Additionally, Defendant’s conditions of release, specifically condition #9, is
26
     amended to allow Defendant to travel out of the state of Washington with advance
27
     notice and approval from U.S. Probation. All other terms and conditions of
28



     ORDER - 1
 1   pretrial release not inconsistent herewith shall remain in full force and effect.
 2         IT IS SO ORDERED.
 3         DATED June 24, 2021.
 4
 5                                _____________________________________
                                            JOHN T. RODGERS
 6                                 UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
